Title: To George Washington from Timothy Pickering, 1 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Septr 1. 1795.
          
          The Secretary of War respectfully lays before the president four draughts of answers to the popular meetings. Of three there are duplicates; Mr Wolcott having formed draughts varying from those of the Secy of War. His reason is mentioned in the inclosed note. The President will choose the forms which shall best correspond with his own ideas.
        